Citation Nr: 1729618	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-20 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel



INTRODUCTION

The Veteran had active military service from September 1969 to June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. The Veteran's left ear hearing loss is etiologically related to service.

2. The Veteran's tinnitus is etiologically related to service.

3. The Veteran's right ear hearing loss did not onset in service or to a compensable degree within one year of separation from service and is not etiologically related to service.
  

CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

3. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In this case, the evidence supports the finding that the Veteran engaged in combat; therefore the combat rule is applicable.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may establish the required nexus between his current hearing loss disability and his term of military service if he can show that his hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  The absence of documented hearing loss in service is not fatal to a service connection claim for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for claimed hearing loss).

Sensorineural hearing loss (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker, 718 F.3d 1331.  In addition, as the Veteran served 90 days or more in active service, service connection may be granted on a presumptive basis for sensorineural hearing loss if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records reflect a diagnosis of otitis externa and media treated with medication beginning in October 1970.  The Veteran reported pain and a decrease in hearing bilaterally at the time.  The Veteran's May 1971 separation examination showed pure tone thresholds at 15 decibels at 500, 1000, 2000, and 4000 Hertz bilaterally.  On his report of medical history he reported hearing loss, with a physician's note indicating a history of ear infection in 1969 and a normal hearing test on separation.

The Veteran was afforded VA compensation and pension audiological examinations in July 2011 and March 2013.  Both showed a bilateral hearing loss disability for VA purposes.

The July 2011 VA examination notes that the Veteran reported noise exposure without hearing protection in service in the form of artillery noise, gunfire, and explosions.  He reported more noise exposure to the left ear due to his position in relation to howitzer gunfire.  Post-service, the Veteran reported working around some machine noise at a manufacturer but denied recreational noise exposure.  He reported constant tinnitus in the left ear that started in service.  The examiner opined that the tinnitus is as likely as not a symptom associated with the hearing loss.  The examiner opined that it is not likely that the Veteran's hearing loss is a result of military noise exposure as the Veteran's hearing loss was within normal limits at entrance and separation from service, and a 2005 Institute of Medicine Study found that in cases where entrance and separation examinations were normal there was no scientific basis for concluding that hearing loss that developed afterward is causally related to service.  With respect to tinnitus, the VA examiner opined that based on the Veteran's reported history of significant noise exposure after service and documentation of normal hearing at separation from service, it is not possible to determine if the etiology of the tinnitus is related to military noise exposure without resorting to mere speculation.

The March 2013 VA examiner also opined that the Veteran's hearing loss is less likely than not related to service.  The examiner explained that the Veteran had normal hearing at his separation from service and the minor change in hearing test results between his entrance examination and separation examination is not significant and the results of his separation hearing test do not show a threshold shift that would indicate a noise injury.  The examiner noted that the Veteran was treated for bilateral ear infections in 1970, but that symptoms resolved with no lasting effects.  The examiner also noted that the Veteran had a 30-year history of occupational noise exposure and some history of shooting guns after service.

A January 2011 private audiological examination indicates that the Veteran reported a long history of progressive hearing loss, especially in the left ear associated with tinnitus that onset after serving in Vietnam.  The Veteran reported he is a right-handed shooter.  The private audiologist noted that after service the Veteran occasionally hunted, and did not recall using hearing protection.  He was also noted to have industrial noise exposure.  The private audiologist opined that it is more likely than not that the Veteran's hearing loss in his left ear is due to loud noise exposure in service.  The audiologist further opined that the left ear tinnitus is due to the hearing loss.

The Board finds that giving the Veteran the benefit of the doubt, service connection should be granted for left ear hearing loss and tinnitus.  With respect to left ear hearing loss, the Board acknowledges that the 2011 and 2013 VA examiners opined that the Veteran's hearing loss is not related to service, both focusing on the Veteran's hearing being within normal limits at the time of his separation from service.  However, the private audiologist considered the same set of circumstances with respect to the Veteran's in-service and post-service noise exposure but concluded that his left ear hearing loss was more likely than not related to his in-service noise exposure.  The Board finds the opinions are at least in equipoise as to the etiology of the Veteran's left ear hearing loss, and therefore, service connection should be granted.

As the Veteran has reported an onset of tinnitus in service, and both the VA examiners and the private audiologist have opined that the Veteran's tinnitus is at least as likely as not associated with his hearing loss, the Board finds that service connection for tinnitus should also be granted.

However, with respect to the Veteran's right ear hearing loss, the Board finds that service connection is not warranted.  The private audiologist opined only that the Veteran's left ear hearing loss is related to his noise exposure in service.  Both VA examiners opined that the Veteran's bilateral hearing loss is not related to service.  Therefore, there is no positive medical nexus opinion as to the Veteran's right ear hearing loss.  The Board acknowledges the Veteran's own opinion that his bilateral hearing loss is related to service, but finds his opinion has little probative value as the Veteran, as a lay person, does not have the education, training, or experience to opine as to the etiology of a complex condition such as hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Further, while the Veteran is competent to report experiencing difficulty hearing, the evidence does not support a continuity of right ear hearing loss symptomatology since service or an onset to a compensable degree within a year of the Veteran's separation from service.  The Veteran's separation examination did not show a right ear hearing loss disability for VA purposes.  There is further no audiological testing of record until 2011, nearly four decades after his separation from service.  The Veteran's general statements of a long history of progressive hearing loss are insufficient to find an onset of right ear hearing loss to a compensable degree within one year of separation.  Further, while the Veteran reported a history of hearing loss on his separation report of medical history, the physician who conducted his separation examination noted an earlier ear infection that had resolved and normal hearing test at that time.  The Veteran's service treatment records further do not indicate any complaints of right ear hearing loss outside of the ear infection that was treated in service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against finding that the Veteran's right ear hearing loss onset in service or to a compensable degree within a year of separation from service, or is related to his service.

The Board further finds that the VA has met its duty to notify and assist the Veteran in substantiating his claim for VA benefits.   A notice letter was sent to the Veteran in March 2011, prior to the initial adjudication of the claim on appeal that complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA audiological examinations in July 2011 and March 2013.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).








ORDER

Service connection for left ear hearing loss is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Service connection for tinnitus is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Service connection for right ear hearing loss is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


